DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Initial Note
	The present corrected Notice of Allowance is to correct the typographical errors that were made in claims 1, 11, 14 and 21 in Notice of Allowance that was mailed out on 04/20/2022.  The Examiner is providing the same Examiner’s amendments for all the claims that was set forth in Notice Of Allowance that was mailed on 04/20/2022 in addition to correcting the typographical error that was made in claims 1, 11, 14 and 21. 
	In the previous Examiner’s amendment (see notice of allowance dated 04/20/2022), for claim 1, an additional term “least” was added in line 2 which has been corrected to read “at least one transducer element” in present Examiner’s amendment (see below).  For claim 11, the term “at” was misspelled to “pat” in line 2 in the previous Examiner’s amendment which has been corrected to read “from the at least one Doppler signal”  in present Examiner’s amendment (see below).  For claims 14 and 21, the letter “s” was added to the term “measurement” in last line of the claims in the previous Examiner’s amendment which has been corrected to read “the measurement volume” in present Examiner’s amendment (see below).


Election/Restrictions
Claim 14-21 were previously withdrawn from consideration as a result of a restriction requirement mailed out on 05/05/2021, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species A and species B, as set forth in the Office action mailed on 05/05/2021, is hereby withdrawn and claims 14-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Van C. Ernest on 04/04/2022 (please see Examiner Interview Summary which was mailed out on 04/20/2022). The amendments provides consistency among claim terms,
including full antecedent basis and consistency with the disclosure, and clarifies the invention
subject matter.

	Please amend the claims as follows:
1. (Currently amended) A method of monitoring fetal health, comprising:
transmitting an ultrasound signal from at least one transducer element in an array towards a maternal abdomen to create a measurement volume;
 receiving by the at least one transducer element at least one ultrasound signal echo
corresponding to at least one depth of the maternal abdomen;
processing in at least one channel the at least one ultrasound signal echo received by the at least one transducer element to create at least one Doppler signal;
generating a multidimensional heat map from the at least one Doppler signal;
determining from the multidimensional heat  map whether a fetal heart lies outside a central alignment of the measurement volume; 
providing feedback on how to reposition the at least one transducer
element, such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; and
automatically entering a fetal heart rate monitoring mode upon determining that
the fetal heart lies within the central alignment of the measurement volume.

3. (Currently amended) The method of monitoring fetal health of claim 2, wherein 

7. (Currently amended) The method of monitoring fetal health of claim 1, wherein 
generating the multidimensional heat  map from the at least one Doppler signal includes
generating a three-dimensional (3D) 
9.  (Currently amended) The method of monitoring fetal health of claim 8, wherein 
10.  (Currently amended) The method of monitoring fetal health of claim 1, wherein heat map from the at least one Doppler signal includes generating a two-dimensional (2D) 
11.  (Currently amended) The method of monitoring fetal health of claim 1, wherein heat map from the at least one Doppler signal includes generating a two-dimensional (2D) 

13. (Currently amended) The method of monitoring fetal health of claim 1, further comprising automatically switching from the fetal heart rate monitoring mode to a position support mode when the fetal heart is determined to lie outside the central alignment
of the measurement volume.

14. (Currently amended) A method of monitoring fetal health, comprising:
entering a position support mode of operation for an ultrasound device;
transmitting ultrasound signals from at least one transducer of the ultrasound
device to create a measurement volume;
receiving by the at least one transducer ultrasound signal echoes corresponding to depth in a maternal abdomen;
processing by a processor the received ultrasound signal echoes received by the at least one transducer to create at least one Doppler signal;
generating a multi-dimensional heat map from the at least one Doppler signal; 
            determining from the multi-dimensional heat map, when a fetal heart is outside a   central alignment of the measurement volume; 
providing feedback on how to reposition the at least one
transducer such that the fetal heart lies within the central alignment of the measurement volume when the fetal heart is determined to be outside the central alignment of the measurement volume; and
	automatically entering a fetal heart rate monitoring mode upon determining that the fetal heart lies within the central alignment of the measurement volume.

15. (Currently amended) The method of claim 14, wherein 
the feedback includes illuminating at least one light source on the ultrasound device.

16. (Currently amended) The method of claim 15, wherein the at least one light source indicates a direction from 

17. (Currently amended) The method of claim 14, wherein  feedback includes presenting information on a user device indicating a direction from 

	Claim 18 is canceled. 

19. (Currently amended) The method of claim 14, further comprising switching the ultrasound device from the fetal heart rate monitoring mode to the position support mode of operation upon detecting when the fetal heart lies outside the central alignment of the measurement volume.

20. (Currently amended) The method of claim 14, wherein the multi-dimensional heat map is a combined construct of a two dimensional heat map and a depth heat map.

21. (Currently amended) An apparatus for monitoring fetal health, comprising:
an ultrasound device having a plurality of transducers;
at least one processor; and
a non-transitory memory storing instructions which, when executed by the at least one processor, cause the at least one processor to:
transmit ultrasound signals from 
device;
receive by the plurality of transducers ultrasound signal echoes corresponding to depth in a maternal abdomen;
create Doppler signals based upon the ultrasound signal echoes received by the plurality of transducers;
generate a multi-dimensional heat map from the Doppler signals; 
determine from the multi-dimensional heat map when a fetal heart lies outside a central alignment of a measurement volume; 
provide directional feedback on how to reposition the ultrasound device such that the fetal heart lies within the central alignment of the measurement volume when the fetal heart is determined to lie outside the central alignment of the measurement volume; and
	automatically entering a fetal heart monitoring mode upon determining that the fetal heart lies within the central alignment of the measurement volume.


REASONS FOR ALLOWANCE
Claims 1-17 and 19-21 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of
rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks filed on 12/13/2021 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 1, 14 and 21 are individually when all the limitations are taken as a whole.
Regarding claim 1, the closest prior arts in record (Groberman, US 2016/0213349 and Kabakov, US 2014/0276070) do not disclose the allowable subject matter of claim 1.  Groberman is directed to a fetal heart rate monitoring system (abstract states “A fetal heart rate monitor (FHRM) (100) useful for locating fetal heartbeat (FHB) and monitoring the fetal heart rate”) using ultrasound signal from at least one transducer element in an array toward a maternal abdomen to create measurement volume (par. [0368] states “Reference is now made to FIG. 13, which is a schematic diagram of a Doppler transducer with a single Piezoelectric ceramic element functioning also as a pressure sensor (1300). FIG. 13A is a bottom view of the transducer (1300) and the single Piezoelectric ceramic element serving also as a pressure sensor”; par. [0369] states “FIG. 13B is a side section of the same Doppler transducer placed on an abdomen of a pregnant woman (1320). In the described embodiment the Doppler transducer serves as a pressure sensor which can sense the pressure of the abdomen of a pregnant woman against the transducer (1330)”); receiving by the at least one transducer element at least one ultrasound signal echo corresponding to at least one depth of the maternal abdomen (par. [0066] states “at least one processor for processing data received from at least one Doppler transducer and at least one pressure sensing module”; par. [0092] states “at least one processor 130 for processing data received from at least one Doppler transducer;”); processing the ultrasound signal echo to create at least one Doppler signal (par. [0338] states “a ultrasound Doppler transducer using high and low frequency modes as well as high and low intensity modes for facilitating the FHB signal localization search”; par. [0355] states “a Doppler transducer (101) that has either two frequency modes, two intensity modes or two frequency modes combined with two intensity modes. The transducer is connected to a processor (102) that is responsible for identifying the signal and converting it into a reading, switching between modes according to signals and transmitting data to the communicating module”); and generating a map from the Doppler signal (par. [0032] states “a step of displaying a map of the expectant mother's abdomen on the GUI”); and providing a feedback to reposition the at least one transducer element (par. [0032] states “the map is capable of showing the location of the transducer and the direction at least on Doppler transducer should be moved”).   However, Groberman does not explicitly state  and requires generating a multidimensional heat map from the at least one Doppler signal; determining from the multidimensional heat map whether a fetal heart lies outside a central alignment of the measurement volume; providing feedback on how to reposition the at least one transducer element, such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; and automatically enters a fetal heart rate mode upon determining that the fetal heart lies within the central alignment of the measurement volume.  Grobernmen is directed to a different technique of detecting fetal heart rate as compared to claim 1 of current application.  Groberman uses two different mode of ultrasound transmission, a low frequency mode which allows wide beam width which simplifies the search of fetal heart beat (FHB) in a relative wide range of locations as it covers more of the abdomen, and then uses a second mode which is higher frequency after the FHB is detected with the low frequency mode, the higher frequency with a narrow beam which provides a higher quality signal of the FHB (par. [0356]), and provides feedback to reposition the transducer when FHB is lost (see par. [0360).  
Kabakov is directed to a fetal heart rate monitoring system (abstract states “A method and device for monitoring a fetal heart rate includes a reference fetal heart rate detected across an ultrasound depth zone of sensitivity”) using ultrasound signal from at least one transducer element in an array toward a maternal abdomen to create measurement volume (par. [0007] states “includes an ultrasound transducer operable to transmit ultrasound pulses over a zone of sensitivity. The ultrasound transducer receives an ultrasound signal of reflected ultrasound pluses according to a timing diagram”); receiving by the at least one transducer element at least one ultrasound signal echo corresponding to at least one depth of the maternal abdomen (abstract states “The ultrasound depth zone of sensitivity is scanned in overlapping increments of a first depth”; par. [0007] states “includes an ultrasound transducer operable to transmit ultrasound pulses over a zone of sensitivity. The ultrasound transducer receives an ultrasound signal of reflected ultrasound pluses according to a timing diagram”); processing the ultrasound signal echo to create at least one Dopper signal (par. [0025] states “a signal generally representative of the fetal heart component (Fx) 104 of the Doppler signal acquired by the ultrasound transducer 72”).  However, Kabakov does not explicitly state  and requires generating a multidimensional heat map from the at least one Doppler signal; determining from the multidimensional heat map whether a fetal heart lies outside a central alignment of the measurement volume; providing feedback on how to reposition the at least one transducer element, such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; and automatically enters a fetal heart rate mode upon determining that the fetal heart lies within the central alignment of the measurement volume.  Kabakov is directed to a different technique of detecting fetal heart rate as compared to claim 1 of current application.  Kabakov discloses transmitting ultrasound pulses over a zone of sensitivity with different depths (see par. [0007]), a signal quality for each overlapping zone increment is calculated (see par. [0006]); and calculating a fetal heart rate in each zone of sensitivity and average fetal heart rate from the fetal heart rate from the different zone of sensitivity (see par. [0006]).
Therefore, the examiner concludes that none of the prior arts in record or combination thereof teaches or fairly well suggests a method of monitoring fetal health comprising: generating a multidimensional heat map from the at least one Doppler signal; determining from the multidimensional heat map whether a fetal heart lies outside a central alignment of the measurement volume; providing  feedback on how to reposition the at least one transducer element, such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; and automatically entering a fetal heart rate mode upon determining that the fetal heart lies within the central alignment of the measurement volume, in combination with the other features in claim 1.

Regarding claim 14, the closest prior arts in record (Groberman, US 2016/0213349 and Kabakov, US 2014/0276070) do not disclose the allowable subject matter of claim 14.  Groberman is directed to a fetal heart rate monitoring system (abstract states “A fetal heart rate monitor (FHRM) (100) useful for locating fetal heartbeat (FHB) and monitoring the fetal heart rate”) using ultrasound signal from at least one transducer element in an array toward a maternal abdomen to create measurement volume (par. [0368] states “Reference is now made to FIG. 13, which is a schematic diagram of a Doppler transducer with a single Piezoelectric ceramic element functioning also as a pressure sensor (1300). FIG. 13A is a bottom view of the transducer (1300) and the single Piezoelectric ceramic element serving also as a pressure sensor”; par. [0369] states “FIG. 13B is a side section of the same Doppler transducer placed on an abdomen of a pregnant woman (1320). In the described embodiment the Doppler transducer serves as a pressure sensor which can sense the pressure of the abdomen of a pregnant woman against the transducer (1330)”); receiving by the at least one transducer element at least one ultrasound signal echo corresponding to at least one depth of the maternal abdomen (par. [0066] states “at least one processor for processing data received from at least one Doppler transducer and at least one pressure sensing module”; par. [0092] states “at least one processor 130 for processing data received from at least one Doppler transducer;”); processing the ultrasound signal echo to create at least one Dopper signal (par. [0338] states “a ultrasound Doppler transducer using high and low frequency modes as well as high and low intensity modes for facilitating the FHB signal localization search”; par. [0355] states “a Doppler transducer (101) that has either two frequency modes, two intensity modes or two frequency modes combined with two intensity modes. The transducer is connected to a processor (102) that is responsible for identifying the signal and converting it into a reading, switching between modes according to signals and transmitting data to the communicating module”); and generating a map from the Doppler signal (par. [0032] states “a step of displaying a map of the expectant mother's abdomen on the GUI”); and providing a feedback to reposition the at least one transducer element (par. [0032] states “the map is capable of showing the location of the transducer and the direction at least on Doppler transducer should be moved”).   However, Groberman does not explicitly state  and requires generating a multidimensional heat map from the at least one Doppler signal; determining from the multidimensional heat map, when a fetal heart lies outside a central alignment of the measurement volume; providing feedback on how to reposition the at least one transducer, such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; and wherein the ultrasound device automatically enters a fetal heart rate monitoring mode upon determining that the fetal heart lies within the central alignment of the measurement volume.  Grobernmen is directed to a different technique of detecting fetal heart rate as compared to claim 14 of current application.  Groberman uses two different mode of ultrasound transmission, a low frequency mode which allows wide beam width which simplifies the search of fetal heart beat (FHB) in a relative wide range of locations as it covers more of the abdomen, and then uses a second mode which is higher frequency after the FHB is detected with the low frequency mode, the higher frequency with a narrow beam which provides a higher quality signal of the FHB (par. [0356]), and provides feedback to reposition the transducer when FHB is lost (see par. [0360).  
Kabakov is directed to a fetal heart rate monitoring system (abstract states “A method and device for monitoring a fetal heart rate includes a reference fetal heart rate detected across an ultrasound depth zone of sensitivity”) using ultrasound signal from at least one transducer element in an array toward a maternal abdomen to create measurement volume (par. [0007] states “includes an ultrasound transducer operable to transmit ultrasound pulses over a zone of sensitivity. The ultrasound transducer receives an ultrasound signal of reflected ultrasound pluses according to a timing diagram”); receiving by the at least one transducer element at least one ultrasound signal echo corresponding to at least one depth of the maternal abdomen (abstract states “The ultrasound depth zone of sensitivity is scanned in overlapping increments of a first depth”; par. [0007] states “includes an ultrasound transducer operable to transmit ultrasound pulses over a zone of sensitivity. The ultrasound transducer receives an ultrasound signal of reflected ultrasound pluses according to a timing diagram”); processing the ultrasound signal echo to create at least one Dopper signal (par. [0025] states “a signal generally representative of the fetal heart component (Fx) 104 of the Doppler signal acquired by the ultrasound transducer 72”).  However, Kabakov does not explicitly state  and requires generating a multidimensional heat map from the at least one Doppler signal; determining from the multidimensional heat map, when a fetal heart lies outside a central alignment of the measurement volume; providing feedback on how to reposition the at least one transducer, such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; and wherein the ultrasound device automatically enters a fetal heart rate monitoring mode upon determining that the fetal heart lies within the central alignment of the measurement volume.  Kabakov is directed to a different technique of detecting fetal heart rate as compared to claim 14 of current application.  Kabakov discloses transmitting ultrasound pulses over a zone of sensitivity with different depths (see par. [0007]), a signal quality for each overlapping zone increment is calculated (see par. [0006]); and calculating a fetal heart rate in each zone of sensitivity and average fetal heart rate from the fetal heart rate from the different zone of sensitivity (see par. [0006]).

Therefore, the examiner concludes that none of the prior arts in record or combination thereof teaches or fairly well suggests a method of monitoring fetal health comprising: generating a multi-dimensional heat map from the at least one Doppler signal; determining from the multi-dimensional heat map, when a fetal heart is outside a  central alignment of the measurement volume; providing feedback on how to reposition the transducer such that the fetal heart lies within the central alignment of the measurement volume when the fetal heart is determined to be outside the central alignment of the measurement volume; and automatically entering a fetal heart mode upon determining that the fetal heart lies within the central alignment of the measurement volume, in combination with the other features in claim 14.
Regarding claim 21, the closest prior arts in record (Groberman, US 2016/0213349 and Kabakov, US 2014/0276070) do not disclose the allowable subject matter of claim 21.  Groberman is directed to a fetal heart rate monitoring system (bstract states “A fetal heart rate monitor (FHRM) (100) useful for locating fetal heartbeat (FHB) and monitoring the fetal heart rate) using ultrasound signal from at least one transducer element in an array toward a maternal abdomen to create measurement volume (par. [0368] states “Reference is now made to FIG. 13, which is a schematic diagram of a Doppler transducer with a single Piezoelectric ceramic element functioning also as a pressure sensor (1300). FIG. 13A is a bottom view of the transducer (1300) and the single Piezoelectric ceramic element serving also as a pressure sensor”; par. [0369] states “FIG. 13B is a side section of the same Doppler transducer placed on an abdomen of a pregnant woman (1320). In the described embodiment the Doppler transducer serves as a pressure sensor which can sense the pressure of the abdomen of a pregnant woman against the transducer (1330)”); receiving by the at least one transducer element at least one ultrasound signal echo corresponding to at least one depth of the maternal abdomen (par. [0066] states “at least one processor for processing data received from at least one Doppler transducer and at least one pressure sensing module”; par. [0092] states “at least one processor 130 for processing data received from at least one Doppler transducer;”); processing the ultrasound signal echo to create at least one Dopper signal (par. [0338] states “a ultrasound Doppler transducer using high and low frequency modes as well as high and low intensity modes for facilitating the FHB signal localization search”; par. [0355] states “a Doppler transducer (101) that has either two frequency modes, two intensity modes or two frequency modes combined with two intensity modes. The transducer is connected to a processor (102) that is responsible for identifying the signal and converting it into a reading, switching between modes according to signals and transmitting data to the communicating module”); and generating a map from the Doppler signal (par. [0032] states “a step of displaying a map of the expectant mother's abdomen on the GUI”); and providing a feedback to reposition the at least one transducer element (par. [0032] states “the map is capable of showing the location of the transducer and the direction at least on Doppler transducer should be moved”).   However, Groberman does not explicitly state  and requires generating a multidimensional heat map from the Doppler signals; determining from the multidimensional heat map, when a fetal heart lies outside a central alignment of a measurement volume; providing directional feedback on how to reposition the ultrasound device such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; wherein the ultrasound device configured to automatically enter a fetal heart monitoring mode upon determining that the fetal heart lies within the central alignment of the measurement volume.  Grobernmen is directed to a different technique of detecting fetal heart rate as compared to claim 21 of current application.  Groberman uses two different mode of ultrasound transmission, a low frequency mode which allows wide beam width which simplifies the search of fetal heart beat (FHB) in a relative wide range of locations as it covers more of the abdomen, and then uses a second mode which is higher frequency after the FHB is detected with the low frequency mode, the higher frequency with a narrow beam which provides a higher quality signal of the FHB (par. [0356]), and provides feedback to reposition the transducer when FHB is lost (see par. [0360).  
Kabakov is directed to a fetal heart rate monitoring system (abstract states “A method and device for monitoring a fetal heart rate includes a reference fetal heart rate detected across an ultrasound depth zone of sensitivity”) using ultrasound signal from at least one transducer element in an array toward a maternal abdomen to create measurement volume (par. [0007] states “includes an ultrasound transducer operable to transmit ultrasound pulses over a zone of sensitivity. The ultrasound transducer receives an ultrasound signal of reflected ultrasound pluses according to a timing diagram”); receiving by the at least one transducer element at least one ultrasound signal echo corresponding to at least one depth of the maternal abdomen (abstract states “The ultrasound depth zone of sensitivity is scanned in overlapping increments of a first depth”; par. [0007] states “includes an ultrasound transducer operable to transmit ultrasound pulses over a zone of sensitivity. The ultrasound transducer receives an ultrasound signal of reflected ultrasound pluses according to a timing diagram”); processing the ultrasound signal echo to create at least one Dopper signal (par. [0025] states “a signal generally representative of the fetal heart component (Fx) 104 of the Doppler signal acquired by the ultrasound transducer 72”).  However, Kabakov does not explicitly state  and requires generating a multidimensional heat map from the Doppler signals; determining from the multidimensional heat map, when a fetal heart lies outside a central alignment of a measurement volume; providing directional feedback on how to reposition the ultrasound device such that the fetal heart lies within the central alignment of the measurement volume, when the fetal heart is determined to lie outside the central alignment of the measurement volume; wherein the ultrasound device configured to automatically enter a fetal heart monitoring mode upon determining that the fetal heart lies within the central alignment of the measurement volume.  Kabakov is directed to a different technique of detecting fetal heart rate as compared to claim 21 of current application.  Kabakov discloses transmitting ultrasound pulses over a zone of sensitivity with different depths (see par. [0007]), a signal quality for each overlapping zone increment is calculated (see par. [0006]); and calculating a fetal heart rate in each zone of sensitivity and average fetal heart rate from the fetal heart rate from the different zone of sensitivity (see par. [0006]).

Therefore, the examiner concludes that none of the prior arts in record or combination thereof teaches or fairly well suggests an apparatus for monitoring fetal health comprising: generate a multi-dimensional heat map from the Doppler signals; determine from the multi-dimensional heat map when a fetal heart lies outside a central alignment of a measurement volume; and provide directional feedback on how to reposition the ultrasound device such that the fetal heart lies within the central alignment of the measurement volume when the fetal heart is determined to lie outside the central alignment of the measurement volume; and automatically entering a fetal heart mode upon determining that the fetal heart lies within the central alignment of the measurement volume, in combination with the other features in claim 21.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793     
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793